DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the invention is directed to an abstract idea of estimating the coordinate of a pixel using basic mathematics on a generic computer processor, without significantly more. 
Independent Claim 1, includes three limitations: an acquisition unit, a derivation unit, and an execution unit. The acquisition unit is merely a data gathering step, which could read on anything from integrated cameras or sensors to merely accessing simulated data on a hard drive. This is insignificant pre-solution activity. 
The derivation unit and the execution unit are black box units, which read on an algorithm programmed to operate on a generic computer processor. At no point does the claim state how the derivation is performed, only that it is “based on” an incomplete set of inputs. The execution unit similarly does not state what is being executed, and there is no identifiable output or result. At no point in time is there any sort of machine transformation, feedback control to indicate significantly more than executing a process based on a “position identifiable state”. 
The claimed invention also fails to contain significantly more for several other reasons. At no point in time, does the claimed invention actually improve the performance of the computer itself. Nor does the claimed invention improve another technology or technical field besides estimating a coordinate in an image. The applicant admits in the use of the terms “acquisition unit” and “execution unit” that the invention is limited entirely to the abstract idea being performed on a general purpose computer. At no point in time is there any machine transformation or reduction of a particle, or even a feedback control mechanism – or even any specific output. In the field of image analysis, the determination of the location of a pixel is well-known and understood, and can 
The same rejection applies to independent claims 7 and 17-20 mutatis mutandis. 
Dependent claims 2-6 and 8-16 are rejected as being dependent on independent claims 1 and 7, and failing to resolve any of the issues cited in paragraphs 9-11 above. 

Claim Rejections - 35 USC § 112
Claim limitations “acquisition unit”, “derivation unit” and “execution unit” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because these appear to be black box processing elements which either do mere data gathering or do basic mathematical procedures or algorithms with no clear machine transformation, reduction of an article or provide any defined output, and also fail to specify how the input parameters are “derived” or “executed” to achieve whatever the desired result is.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1, includes three limitations: an acquisition unit, a derivation unit, and an execution unit. The acquisition unit is merely a data gathering step, which could read on anything from integrated cameras or sensors to merely accessing simulated data on a hard drive. This is insignificant pre-solution activity. 
The derivation unit and the execution unit are black box units, which read on an algorithm programmed to operate on a generic computer processor. At no point does the claim state how the derivation is performed, only that it is “based on” an incomplete set of inputs. The execution unit similarly does not state what is being executed, and there is no identifiable output or result. At no point in time is there any sort of machine transformation, feedback control to indicate significantly more than executing a process based on a “position identifiable state”. As such, one having ordinary skill in the art would be unable to determine what the metes and bounds of the derivation unit and execution unit’s structure are (beyond a processor), what the ordered steps are in the algorithm to perform the derivation or execution, or what an expected result would actually look like. 
The same rejection applies to independent claims 7 and 17-20 mutatis mutandis. 
Dependent claims 2-6 and 8-16 are rejected as being dependent on independent claims 1 and 7, and failing to resolve any of the issues cited in paragraphs 14-18 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645